Exhibit 10.3


[lin8kx22x1.jpg]

____________________

Stock Option Agreement


To: ____________,


On _______________, you were awarded an option to purchase __________ shares
(this “Option”) of the common stock $.01 par value per share (the “Shares”) of
Linens ’n Things, Inc. (the “Company”) pursuant to the Company’s New Hire
Authorization (the “Plan”).

By signing a copy of this Stock Option Agreement (this “Agreement”), you hereby
agree to the following terms and conditions:

     1. Incorporation by Reference of Plan. The provisions of the Plan are
incorporated by reference herein and shall govern as to all matters not
expressly provided for in this Agreement. Terms not defined in this Agreement
have the meanings set forth in the Plan. In the event of any conflict between
the terms of this Agreement and the Plan, the terms of the Plan shall govern.

     2. Option Exercise Price. The option exercise price of the __________
shares awarded to you is $ _____ per share, based on the “Fair Market Value*” as
of  _________________.

  3. Vesting. Options as follows:

_____________________________________________

    4.      Vesting on Death or Retirement.       (a) Upon your death,

 

                    (i) this Option shall vest and may be exercised, only for a
period of one year after the date of your death, and   

 

(ii) all Option Shares, whenever acquired, may be sold or disposed of without
regard to the schedule contained in Section 3 of this Agreement after the date
of your death.

 

--------------------------------------------------------------------------------

            (b) Upon your “Retirement,” you will continue to be entitled to
exercise this Option and to sell or dispose of Option Shares in accordance with
the same schedule as provided in Section 3, as if you continued to be an
employee of the Company. For the purposes of this Agreement, “Retirement” shall
mean termination of employment with the Company at or after the earlier of (i)
age 55 and 15 years of service with the Company or (ii) age 60.

    5.     Termination of Employment. Upon the termination of your employment by
the Company by reason other than by your death or Retirement, you will be
entitled to sell or dispose of only the percentage of Option Shares which you
had the right to sell or dispose of under Section 3 as of your termination date.
In addition, the following restrictions shall apply:

            (a) If your employment by the Company is terminated by the Company
for “Cause” (as defined below), or if you resign from your employment with the
Company (other than for “Good Reason” as defined in and if expressly permitted
by any employment agreement between you and the Company), no portion of this
Option shall be further exercisable on or after such termination date.

            (b) If your employment is terminated by the Company for any reason
other than “Cause”, or if you terminate your employment for “Good Reason” as
defined in and if expressly permitted by any employment agreement between you
and the Company, this Option shall continue to be outstanding for a period of 90
days following such termination date.

            (c) For the purposes of the Agreement, “Cause” shall mean **[(i)
engaging in gross misconduct, fraud, dishonesty, gross negligence or gross
insubordination, (ii) willful misconduct, (iii) an indictment (or similar
criminal proceeding) being brought against you for the alleged commission of
felony, (iv) becoming subject to a judgment, order, consent decree, consent
order, ruling or finding in connection with any federal or state government
proceeding, including without limitation, an enforcement, cease and desist,
inquiry or other proceeding before the Securities and Exchange Commission, in
which you are sanctioned (whether or not denying or admitting the underlying
violation or liability) for any violation of the securities laws and/or enjoined
from any future violation of the securities laws; or (v)]** **[“cause” as
defined in your employment agreement with the Company, if applicable.]**

            For purposes of this Agreement and for purposes of any other prior
or future award agreement providing for the grant of stock options or restricted
stock units or other equity awards by the Company, termination of employment by
the Company for any reason other than “Cause” includes any Constructive
Termination Without Cause if and to the extent defined in and permitted by any
employment agreement between you and the Company [as well as any termination of
employment by you in the period following a Change in Control if and to the
extent expressly permitted in any employment agreement between you and the
Company]. “Good Reason” means a Constructive Termination Without Cause as
defined in any employment agreement between you and the Company.

    6. Expiration of Options. Notwithstanding anything to the contrary set forth
in Sections 3, 4, 5 of this Agreement, under no circumstances shall this Option
be exercisable after ____________ or such shorter period as is prescribed in the
Plan or this Agreement.

--------------------------------------------------------------------------------

    7. Designated Beneficiary. You may designate a Beneficiary who will have the
right to exercise this Option after your death according to the terms and
conditions of this Agreement and the Plan. The form which may be used for this
purpose is attached to this Agreement. If you do not designate a Beneficiary by
completing the attached form and returning it to the Company, the Company will
automatically provide such right to exercise to your estate.

    8. Exercise. This Option shall be exercised by notice to the Company,
accompanied by

  (i) full payment in cash or check, or         (ii) an election to exercise
this Option by means of a “cashless exercise,” so long as you have the right at
the time to sell and dispose of the Option Shares which are the subject of such
cashless existence. The procedure and form for any such permitted “cashless
exercise” will be provided to you. However, any “cashless exercise” is subject
to the insider trading rules under the federal securities laws.

You are prohibited by the federal securities laws from selling or otherwise
trading in any of the Company’s common stock at a time when you are in
possession of material information which has not been publicly disclosed. You
also agree that you will be subject to the Company’s “black-out” policy and to
the Company’s “blackout” periods during the term of your employment with the
Company and for three (3) months following any termination of employment for any
reason.

    9. Rights as a Shareholder. You shall have no rights as a shareholder with
respect to any shares which may be purchased by exercise of this Option unless
and until a certificate representing such shares is duly issued and delivered to
you. No adjustment shall be made for dividends or other rights for which the
record date is prior to the date such stock certificate is issued except as may
be determined in accordance with Section 12(c) of the Plan.

    10. Withholding Taxes. The Company’s obligation to deliver shares upon the
exercise of this Option shall be subject to your satisfaction of all applicable
federal, state and local income tax, employment tax and withholding
requirements.

    11. Restrictions on Transfer; Restrictive Legends, Stop-Transfer Orders.

         (a) This Option shall not be transferred, assigned, pledged or
hypothecated and shall not be subject to execution, attachment or similar
process. In the event the terms of this paragraph are not complied with by you
or if this Option is subject to execution, attachment or similar process, this
Option shall immediately become null and void.

         In addition, during any such period as Option Shares may not be sold or
otherwise disposed of under this Agreement, those Option Shares shall not be
sold, transferred, assigned, pledged, hypothecated or otherwise disposed of. In
the event the terms of this paragraph are not complied with or if any such
Option Shares so restricted are subject to execution, attachment or similar
process, any such transfer shall be null and void.

         (b) You understand and agree that the Company shall cause the legends
set forth below or legends substantially equivalent thereto, to be placed upon
any certificate(s) evidencing ownership of the Option Shares together with any
other legends that may be required by the Company or by applicable state or
federal securities laws:

--------------------------------------------------------------------------------

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER, AS SET FORTH IN THE STOCK OPTION AGREEMENT BETWEEN THE ISSUER AND
__________, DATED __________, A COPY OF WHICH MAY BE OBTAINED AT THE PRINCIPAL
OFFICE OF THE ISSUER. SUCH TRANSFER RESTRICTIONS ARE BINDING ON TRANSFEREES OF
THESE SHARES.

         (c) Stop-Transfer Notices. You agree that, in order to ensure
compliance with the restrictions referred to herein, the Company may issue
appropriate “stop transfer” instructions to its transfer agent, if any, and
that, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.

     12. Anti-Dilution Provisions. If prior to expiration of this Option, there
shall occur any change in the outstanding shares of the Company’s common stock
by reason of any stock dividend, stock split, combination or exchange of such
shares of common stock, merger, consolidation, recapitalization, reorganization,
liquidation, dissolution, or similar event, and as often as the same shall
occur, then the kind and number of shares subject to this Option, or the
purchase price per share of such common stock, or both, may be adjusted by the
Compensation Committee of the Board of Directors (the “Committee”) in such
manner as it may deem equitable, the determination of which shall be binding and
conclusive. Failure of the Committee to provide for any such adjustment shall be
conclusive evidence that no adjustment is required.

     13. Acceptance of Provisions. The execution of this Agreement by you shall
constitute your acceptance of and agreement to all of the terms and conditions
of the Plan and this Agreement.

     14. Change in Control. Option Shares may be sold or disposed of at and
following the consummation of a Change in Control (as such term is defined in
the Plan).

     15. Confidentiality and Restrictive Covenant Provisions. In consideration
of the grant of stock options to you and the compensation now and hereafter paid
to you, you hereby acknowledge and agree as follows:

  (a) Confidentiality     (i)      You are aware that the Company owns
proprietary and confidential information and materials covering or related to
the Company’s finances, business and operations which from time to time may be
disclosed to you or to which you may obtain access or develop or create on
behalf of the Company. Such information and materials may include, but are not
limited to, sales information, plans and projections, trade secrets, marketing
plans, product plans, margin information, vendor compensation, store plans and
information, pricing techniques and plans, training programs, strategies,
statistical data, forecasts, replenishment programs and systems and other
information concerning the Company and its past, present or future  

--------------------------------------------------------------------------------

          operations, financing, sales, marketing or business (collectively
“Confidential Information”). Confidential Information does not include
information which is or becomes known generally by the public other than through
your breach of this Agreement. You acknowledge the confidential and secret
character of the Confidential Information and agree that the Confidential
Information is the sole, exclusive and extremely valuable property of the
Company which gives the Company an advantage over its competitors and is
critical to the success of the Company and its business.     (ii)      All
Confidential Information is the property of the Company and neither your
employment nor the disclosure of such information to you should be construed to
grant any right, license or authorization to you to use the Confidential
Information except in connection with the performance by you of the services for
which you are employed by the Company. You will not during your employment by
the Company or at any time thereafter exploit, reproduce or use for yourself or
any third parties, or divulge or convey to any third parties, any Confidential
Information except to the extent that Confidential Information shall be required
to be used and/or divulged in order to enable you to perform in the ordinary
course the services for which you are then currently employed by the Company.  
  (iii)      You will comply with all regulations established by the Company to
maintain the confidentiality of the Confidential Information and will not remove
Confidential Information from your place of employment without the express
consent of the Company.     (iv)      On termination of your employment with the
Company or at any other time as the Company may request, you shall end all use
of any Confidential Information and return to the Company all originals and
copies of any Confidential Information then in or thereafter coming into your
possession (in whatever form and however such Confidential Information might be
obtained or recorded). You shall not thereafter retain a copy of any such
Confidential Information.     (b)  Restrictive Covenant     (i)      During your
employment by the Company and for a period of two (2) years thereafter (the
“Restriction Period”), you will not, alone or with others, directly or
indirectly, induce or attempt to induce any person who, during the term of your
employment with the Company, was an employee or representative of the Company,
to terminate his or her employment or relationship with the Company or to
violate the terms of any agreement between such employee or representative and
the Company, or hire or attempt to hire any employee of the Company within one
hundred eighty (180) after the termination of such employee’s relationship with
the Company.  

--------------------------------------------------------------------------------

        (ii)      During your employment by the Company and for a period of two
(2) years thereafter, you will not accept any employment or related position, or
act as a consultant (either directly or indirectly) with the following
competitors of the Company: _____________. In the case of a termination of
employment by the Company for any other reason than by “Cause” (as defined in
Section 5(c)), the Restriction Period shall terminate immediately upon the
employee’s termination of employment.       For purposes of any prior award
agreement providing for the grant of stock options, restricted stock units or
other equity awards by the Company, the “Restriction Period” for any restrictive
covenant included in such equity award agreement shall terminate immediately
upon the employee’s termination of employment by the Company for any reason
other than “Cause” (as such term is defined in Section 5(c) above).     (iii)
You agree that the above restrictions are reasonable and necessary in light of
your position and responsibilities with the Company.  

 


  (a)   Remedies         (i) You acknowledge that the Company will not have an
adequate remedy at law for your breach of any provision of this Section 15. You
consent to the entry of injunctive or other appropriate equitable relief against
you with respect to any such breach (without proof of monetary or immediate
damage and without any bond or other security being required), in addition to
any other remedies which might be available to the Company at law or in equity.
    (ii)      Upon your breach of this Section 15, (a) all outstanding options
granted to you to purchase common stock of the Company, whether granted pursuant
to this Agreement or any earlier agreement regardless of whether vested or not
vested in whole or in part, shall be cancelled and/or (b) if such conduct or
activity occurs within two years following the exercise of any such option, you
shall be required to repay to the Company any gain realized upon the exercise of
such option (with such gain valued as of the date of exercise). Any repayment
obligation may be satisfied in the Company’s common stock or cash or a
combination thereof (based upon the fair market value of common stock on the day
prior to the date of payment) and the Committee or the Board is hereby permitted
and expressly authorized by you to offset against any future payments owed by
the Company or of its subsidiaries to you (including any salary, bonus,
severance or other compensation) to satisfy the repayment obligation. The
determination of whether you have breached this Section 15 shall be determined
by the Committee or the Board in good faith. This Section 15 shall have no
application following a termination of employment following a Change in Control
(as defined in the Plan).  

--------------------------------------------------------------------------------

    (iii)      You agree to reimburse the Company for all costs and expenses
(including, without limitation, court costs and the reasonable fees and expenses
of attorneys) incurred by the Company in connection with any action by the
Company seeking to enforce this Section 15 if and to the extent the Company is
determined by a court of competent jurisdiction to have prevailed on the merits
in such action.       For purposes of any prior award agreement providing for
the grant of stock options, restricted stock units or other equity awards by the
Company, the condition to such reimbursement of costs and expenses that the
Company must have been determined by a court of competent jurisdiction to have
prevailed on the merits on such action shall also apply to all such prior equity
award agreements.     (iv)      If any court of competent jurisdiction
determines that any provision of this Section 15, as written, is too broad in
scope or duration to be enforceable, such provision should be narrowed in scope
and duration to the extent (and only to such extent) necessary to make such
provision enforceable. The invalidity or unenforceability of any provision or
provisions of this Section 15 shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.  

     16. Venue and Jurisdiction; Waiver of Jury Trial. Any claim brought by you
arising out of or in connection with this Agreement or the Plan (as incorporated
herein by reference), the subject matter thereof, or the performance or
non-performance of any obligation thereunder (other than a counterclaim
maintained by you in an action originally brought by the Company), shall be
brought in either the state or federal courts located in the State of New
Jersey. You hereby irrevocably submit to the jurisdiction of each of the state
or federal courts located in the State of New Jersey for the purposes of any
suit, civil action or other proceeding ("Suit") arising out of or in connection
with this Agreement or the Plan, the subject matter thereof, or the performance
or non-performance of any obligation thereunder. You hereby waive and agree not
to assert by way of motion, as a defense or otherwise in any such Suit, any
claim that you are not subject to the jurisdiction of the state or federal
courts located in the State of New Jersey, that such Suit is brought in an
inconvenient forum, or that the venue of such Suit is improper. You hereby
consent to service of process by first-class mail with respect to any action
brought by the Company against you arising out of or in connection with this
Agreement or the Plan.

YOU HEREBY WAIVE ANY TRIAL BY JURY WITH RESPECT TO ANY CLAIM ARISING OUT OF OR
IN CONNECTION WITH THIS AGREEMENT OR THE PLAN, THE SUBJECT MATTER THEREOF, OR
THE PERFORMANCE OR NON-PERFORMANCE OF ANY OBLIGATION THEREUNDER.

--------------------------------------------------------------------------------

     17. Miscellaneous. This Agreement and the Plan contain a complete statement
of all the arrangements between the parties with respect to their subject
matter, and this Agreement cannot be changed except in a writing executed by
both parties. However, if and to the extent that the terms of any employment
agreement between you and the Company as then in effect modify this Agreement,
then while such employment agreement is then in effect, the terms of such
employment agreement shall control as between the employment agreement and this
Agreement. This Agreement shall be governed by and construed in accordance with
the laws of the State of New Jersey applicable to agreements made and to be
performed exclusively in New Jersey. The headings in this Agreement are solely
for the convenience of reference and shall not affect its meaning or
interpretation.

Please indicate your acceptance of the foregoing terms and conditions by signing
a copy of this Agreement and returning it to the Company to the attention of the
Compensation Department.

Linens ’n Things, Inc.
  Employee:




By:________________________    ________________________       Name: Brian D.
Silva         Title:   Senior Vice President, Human                   Resources,
Administration                   and Corporate Secretary        Date:
______________________    Date: __________________

 

--------------------------------------------------------------------------------

[lin8kx30x1.jpg]

STOCK OPTION PLAN


DESIGNATED BENEFICIARY FORM


I, _____________________________, hereby appoint the following individual to act
as my designated “Beneficiary*” pursuant to Linens ’n Things, Inc. New Hire
Authorization (the “Plan”), and also applicable to any other option plans
maintained by the Company.

_____________________________________
(Name of Designated Beneficiary)

______________________________________
(Street Address)

______________________________________
(City, State and Zip Code)

______________________________________
(Telephone Number)

______________________________________
(Social Security Number)


I understand that after my death, the above-named individual may exercise
Options granted to me under the Plans only to the extent that such Options are
exercisable according to the terms and conditions of the Plans and all
previously issued Linens ’n Things, Inc. Stock Option Agreements.
 

______________________
(Date)


 

______________________
(Signature of Employee)

 

* To designate more than one beneficiary, copy this page and fill out one page
for each beneficiary. Next to the name of each beneficiary, note the percentage
of the options, which such beneficiary will be entitled to exercise.

 

--------------------------------------------------------------------------------